Citation Nr: 1223518	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-42 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), panic disorder without agoraphobia, and mood disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the military from June 1966 to July 1969.  His DD Form 214 shows he is a combat Veteran, as evidenced by his receipt of the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  This additional development especially involved obtaining any additional VA or private evaluation or treatment records, including, but not limited to, those concerning any evaluation or treatment the Veteran had received at the St. Louis Vet Center and from Dr. G.

The AMC obtained these additional records but continued to deny the claim in an April 2012 supplemental statement of the case (SSOC), primarily because they still did not establish the Veteran has PTSD - which is the reason his claim to this point has been denied.  These additional records do show other psychiatric diagnoses, however, including of panic disorder without agoraphobia (300.01) and of a mood disorder such as a major depressive disorder, single episode (296.2x).  So the Board must also consider these other diagnoses.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows the symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who knows the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  See also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  And, indeed, it is because of these additional diagnoses, meaning those other than PTSD, that there is reason to grant the claim for an acquired psychiatric disorder.  Also consider that, as a practical matter, all mental disorders (except for eating disorders) are evaluated under the same criteria of VA's Rating Schedule found at 38 C.F.R. § 4.130.  So, for all intents and purposes, the specific diagnosis has little significance when it comes to assigning a rating for the disability, instead, the symptoms he is experiencing and even more so their effect on his social and occupational functioning.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).


FINDING OF FACT

There is probative (i.e., competent and credible) medical and other evidence of record indicating that, although the Veteran does not satisfy the criteria of the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) for a diagnosis of PTSD, he has panic disorder without agoraphobia (300.01) and a mood disorder such as a major depressive disorder, single episode (296.2x) that are as likely as not attributable to traumatic events during his military service, especially those he experienced in combat during the Vietnam War.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's psychiatric disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) and (d) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

II.  Entitlement to Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts he has a psychiatric disorder as a result of the traumatic events that occurred while he was in Vietnam during the Vietnam War.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there generally must be:  (1) competent and credible evidence confirming the Veteran currently has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

To establish entitlement to service connection for PTSD, specifically, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).


In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service varies depending on whether the Veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

On the other hand, under prior regulations, if there is no combat experience, or if there was a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, there needs to be independent evidence corroborating the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, could not, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record instead needed to contain service records or other corroborative evidence substantiating or verifying his testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD did not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, proof of the actual occurrence of a claimed stressor could not consist solely of after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Just because a physician or other health professional accepted appellant's description of his or her experiences as credible and diagnosed appellant as suffering from PTSD did not mean the Board, in turn, was required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board was not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

All of that said, however, a stressor need not have been corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).

Moreover, as of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only had authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former 
prisoners-of-war (POWs) and those with a diagnosis of PTSD in service as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  Still another amendment was to relax the type and amount of evidence needed to substantiate a claim that is predicated on personal or sexual assault.  Indeed, in these latter type claims, there is an exception to the rule announced in Moreau, permitting after-the-fact medical nexus evidence to etiologically link a PTSD diagnosis to an incident during the Veteran's military service.  See YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  The Board also is required to consider evidence of behavior changes, etc., as credible indications a claimed personal or sexual assault stressor occurred.


The primary result of the most recent amendment of 38 CFR § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

This regulation amendment, however, has no impact on PTSD stressors experienced during combat (38 C.F.R. § 3.304(f)(2)) or while interned as a POW (subpart (f)(4)), or as the result of personal/sexual assault (subpart (f)(5)).  There equally is no application to cases where there was a diagnosis of PTSD during service (subpart (f)(1)), also keeping in mind that VA did not even adopt the PTSD nomenclature until 1980 or thereabouts, so not until after the Veteran's military service already had ended in 1969.

Turning back now the facts of this particular case.  As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is that the Veteran has to initially establish he has the claimed condition.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  In Brammer, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  


Concerning this threshold requirement of a current diagnosis, as the Board pointed out in its May 2011 remand, the Veteran had a VA compensation examination in November 2008.  But the VA examiner, who is a licensed clinical psychologist (the report also is co-signed by an overseeing psychologist), concluded that a diagnosis of PTSD was unwarranted since the Veteran did not meet the DSM-IV criteria for this diagnosis.  That evaluating psychologist explained that the Veteran's clinical presentation was consistent with a subclinical level of PTSD symptoms, but lacked sufficient symptoms for a diagnosis.  She added that he also did not present with clinically significant distress or impairment in social, occupational, or other important areas of functioning that would warrant a diagnosis of mood disorder, NOS.  See again Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

That VA compensation examiner acknowledged, however, the Veteran may meet the criteria for a diagnosis of PTSD at some point in the future if he were to be exposed to stress or additional trauma.  She also said he would more likely than not benefit from treatment to address his subclinical symptoms of PTSD, as treating his sleep disturbances might reduce his fatigue and benefit other symptoms that could worsen in the future.  So that VA compensation examiner readily left open the possibility that the Veteran may obtain a required DSM-IV diagnosis of PTSD (or some other disorder) in future years.

It already had been some 21/2 years since that VA compensation examination, and the question of whether the Veteran now had this required diagnosis was particularly important since, according to his DD Form 214, he had engaged in combat in Vietnam as evidenced by his receipt of the Combat Action Ribbon, meaning his alleged stressors would be conclusively established as having occurred since consistent with the circumstances, conditions and hardships of his service.  Thus, in an attempt to provide him every opportunity to substantiate his claim, the Board's May 2011 remand directed the AMC to obtain all additional medical evaluation or treatment records, either from VA or privately, which might establish this necessary underlying diagnosis.  To this end, records specifically were to be requested from the local Vet Center in St. Louis and from Dr. G., a private psychiatrist, especially since the Veteran had alleged that he had received this required diagnosis at this Vet Center and from this private psychiatrist.

The AMC obtained these additional records on remand but continued to deny the claim in an April 2012 SSOC, primarily because these additional records still did not establish the Veteran has PTSD - which, as mentioned, is the reason his claim to this point has been denied.  The records obtained from the St. Louis Vet Center date from February to March 2009 and show he took the Mississippi Scale for Combat PTSD and scored 104.  The cutoff score for PTSD is set at 107, a score which correctly classifies 90% of all subject as PTSD or 
non-PTSD.  The results were explained to him.  He went on to state, in response, that he has difficulty with feeling emotions, and that his past wives have gotten angry with him for being shut down and "not letting things get to him."  He added that, after Vietnam, he was "just glad to be alive."

The overall assessment indicates he does have some symptoms related to PTSD.  This is not a diagnosis; however, it is an assessment of residual symptoms that strongly correlate to those exposed to combat trauma.  A formal diagnosis was outside of the writer's scope of practice.  See the Individual Note from March 2009.

The immediately preceding February 2009 Initial Contact/Individual Note, indicates the Veteran purpose for presenting was to be assessed for PTSD for Compensation and Pension (C&P) claims purposes.  The report notes that he was previously denied service connection for PTSD, with the rating decision stating that he had some symptoms of this condition but did not meet the full diagnostic criteria for this diagnosis.  He was informed that it was beyond the writer's scope of practice to make any type of diagnosis, but that any clinical impressions that might prove beneficial to him could be sent to help substantiate his compensation claim.  It was further explained to him that the truly weighted evidence would come from a C&P examination and that the Vet Center evidence played a minor role, if any, in C&P cases.  He stated that he understood, adding, however, that he was on his third divorce and that his anger/irritability had contributed to the dissolution of his three marriages.

Consequently, according to that Mississippi Scale test he was offered, it was determined he has some symptoms of PTSD, but not such as to actually warrant this diagnosis as he was just below the cutoff point (i.e., 104/107).

The other additional records that were obtained on remand, from Dr. G of Northwest Psychiatric Associates, Ltd., dated from June 2009 to March 2011, also do not list this required DSM-IV diagnosis of PTSD.  However, these additional records do show other psychiatric diagnoses - namely, of panic disorder without agoraphobia (300.01) and of a mood disorder such as a major depressive disorder, single episode (296.2x).  So, while the Veteran does not have the required DSM-IV diagnosis of PTSD, he does have these other psychiatric diagnoses.  He therefore has at least established he has a psychiatric disorder of some sort for the purpose of establishing he has current mental disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The determinative issue, therefore, is whether these other disorders are attributable to his military service and, specifically, to the traumatic events of his combat service in Vietnam during the Vietnam War.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As already noted in the Board's May 2011 remand, the Veteran's DD Form 214 shows he received the Combat Action Ribbon.  Accordingly, his assertions regarding events during his combat service in Vietnam are to be accepted as true if consistent with the time, place, and circumstances of such service, thereby relaxing the adjudicative evidentiary requirements for determining what happened in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f)(2) (West 2002).  See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

The Veteran maintains that, as a result of his combat tour in Vietnam, he has extreme stress, nightmares, and night-fright flashbacks.  The events in Vietnam reportedly included coming under fire and his unit sustaining several casualties.  He was detailed to evacuate the wounded to a helicopter landing zone, which was nearly a mile away, and during the evacuation he was under continuous sniper and ground fire.  Upon reaching the helicopter, the soldier he was evacuating had died.

The Board finds that his statements concerning his combat experiences in Vietnam are competent, credible, and consistent with the circumstances and hardships of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f)(2) (West 2002).  In this regard, he is competent to report both what happened in service and of having experienced such symptoms since as persistent or recurrent anger/irritability, sleep disturbances in the form of nightmares and insomnia, emotional numbing, exaggerated startle response to loud noises, avoidance of movies that remind him of the war, and survivors guilt, as they are all well within his realm of personal or firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-310 (2007).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, there is no reason to doubt the credibility of his lay testimony concerning this as it is facially plausible that he was involved in such stressful events as he has described, especially, again, given his acknowledged combat in Vietnam.  So his lay testimony is both competent and credible and, therefore, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Hence, there is the required linkage of an acquired psychiatric disorder, albeit not PTSD, to his military service.  Therefore, service connection is warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for an acquired psychiatric disorder is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


